internal_revenue_service number release date index numbers department of the treasury washington dc ----------------------------------- ------------------------------------------------------------ ------------------------------ ----------------------------- - person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp bo6 - plr-123190-03 date date legend distributing controlled controlled business a business b business c business d corporation corporation corporation corporation corporation corporation name shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder shareholder date date ---------------------------------------------- -------------------------------- --------------- --------------- ---------------------------------- -------------------------- ----------- ---------------------------------------- ----------------------------------------------------------------- -------------------------------------------- ---------------- ------------------------------------------------- --------------------------------------------- ----------- ----------------------- ------------------------ ------------------------------- ----------------------------- -------------------------- ------------------------- ------------------------------- ------------------------ -------------------- --------------------- --------------- --------------------- ----------------- plr-123190-03 date state a b c d e f g h i j l k m ---------------------------- ------- ------ -------- -------- ------ ------ ----------dollar_figure ------ --------- ------- -------- ------ -------- -------- dear ---------------- this letter is in response to your authorized representative's letter dated date requesting rulings on certain federal_income_tax consequences of a proposed transaction additional information was received in letters dated date date date and date the information submitted is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts prior to the date incorporation of distributing in state each member of the name family including a_trust directly owned all the outstanding shares of corporation and most of the outstanding shares of corporation also two members of the name family referred to as shareholder sec_2 and herein each directly owned a limited number of shares of corporation sec_3 and corporation sec_2 and were subsidiaries of corporation corporation was a subsidiary of corporation which was a subsidiary of corporation distributing was formed by the members of the name family each family_member as well as the trust contributed all the stock he or she directly owned in plr-123190-03 corporation sec_1 and to distributing in exchange for either or both of distributing’s voting class a common and voting class b common_stock in return shareholder sec_1 to received voting class a common shareholder is an irrevocable_trust for the benefit of shareholder sec_4 and shareholder sec_1 and to11 received voting class b common_stock shareholder originally was an individual shareholder is now an estate whose principal beneficiary is a_trust for the benefit of shareholders and the right to elect members of distributing’s 4-member board_of directors is accorded to each class of distributing stock the classes of stock differ only in that each was initially entitled to receive different assets upon liquidation of distributing the holders of the class a common_stock were entitled to receive all the stock of corporation and the holders of the class b common_stock were entitled to receive all the stock of corporation to date distributing has not liquidated distributing is a holding corporation and prior to corporation 1’s liquidation was not directly engaged in any business activity after its date capitalization distributing directly owned the all the outstanding_stock of corporation sec_1 and and indirectly owned all or substantially_all the stock of corporation sec_2 and corporation liquidated on date as a result of corporation 1’s liquidation distributing became directly engaged in business a corporation sec_1 was and corporation sec_2 and are operating corporations corporation was directly engaged in business a and had been so engaged at all times during the years period preceding its liquidation corporation is now and has been for over years directly engaged in business b corporation is now and has been for over years directly engaged in business c_corporation is and has been for over years directly engaged in business d corporation sec_4 and are holding_companies distributing’s outstanding_stock consists only of voting class a common and voting class b common the voting class a common_stock is held by the following shareholders in the following percentages shareholder a shareholder b shareholder c shareholder d shareholder e and shareholder f the following shareholders hold voting class b common_stock in the following percentages shareholder g shareholder h shareholder i shareholder j shareholder k and shareholder l financial information has been received indicating that business a business c and business d each had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years although plr-123190-03 business b has been in existence for over years distributing is not relying on business b for qualification under code sec_355 the various shareholders of distributing have divergent views as to the current operations and future directions of businesses a b c and d which have adversely affected the business operations of distributing further each shareholder wishes to concentrate on the business in which he or she has an interest shareholder sec_1 and are interested in business d shareholder sec_1 and are interested in business b and business c shareholders and are interested in business a in order to address the problem created by their divergent views and to allow various groups of shareholders to focus on certain businesses to the exclusion of other businesses the following series of transactions is proposed proposed transaction immediately prior to the proposed distributions corporation sec_2 and will be converted into limited_liability companies and both companies will elect to be disregarded entities under sec_301_7701-3 as a result of these conversions corporation sec_2 and will be treated as divisions of distributing immediately prior to the proposed distributions corporation will be liquidated into corporation immediately thereafter corporation will redeem its minority shareholders and liquidate into distributing as a result of these two liquidations corporation will become a first-tier subsidiary of distributing immediately prior to the proposed distributions distributing will form controlled and will contribute to it corporation stock corporation stock and cash distributing will receive in exchange for these contributions all of the common_stock of controlled immediately prior to the proposed distributions distributing will form controlled and contribute to it business a and any liabilities associated with business a distributing will receive in exchange for this contribution all of the common_stock of controlled corporation will remain a first tier subsidiary of distributing both immediately before and after the proposed distributions distributing will redeem all of its outstanding voting class a common_stock from shareholder sec_1 and following the redemption distributing will distribute to them all of the outstanding common_stock of controlled plr-123190-03 distributing will redeem all voting class b common_stock held by shareholders and from those shareholders following the redemption distributing will distribute to them all of the outstanding common_stock of controlled after the distribution shareholder sec_1 and will own controlled and will thereafter be engaged in business b and business c shareholder sec_1 and will own distributing which holds the stock of corporation and will thereby be indirectly engaged in business d shareholders and will own controlled and will thereby be engaged in business a shareholder will have an interest in controlled and will retain a small interest in distributing shareholder will have an interest in controlled and will retain a small interest in distributing neither shareholder nor shareholder will hold more than a small percentage of distributing stock and so neither shareholder will have either individually or collectively significant control_over distributing representations the following representations have been made in connection with the proposed transactions the fair_market_value of the controlled corporations' stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of distributing stock surrendered by the shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing and corporation is representative of each corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted other than with respect to the liquidation of corporation on date the five years of financial information submitted on behalf of corporation and corporation is representative of each corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted plr-123190-03 the five years of financial information submitted on behalf of corporation and business a is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted other than with respect to the liquidation of corporation immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of the controlled_corporation corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the distribution the gross assets of corporation 6’s business d will have a fair_market_value of at least percent of the total fair_market_value of the gross assets of corporation immediately after the distribution the gross assets of controlled 1’s business c will have a fair_market_value that is at least percent of the total fair_market_value of the gross assets of controlled immediately after the distribution the gross assets of controlled 2’s business a will have a fair_market_value of at least five percent of the total fair_market_value of the gross assets of controlled following the distribution distributing controlled and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of stock or stock and securities of controlled and controlled is carried out for the following corporate business purposes management disagreements and shareholder disputes which have an unfavorable effect on the operations of distributing the distribution of stock or stock and securities of controlled and controlled is motivated in whole or substantial part by one or more of these corporate business purposes there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing controlled or controlled after the distribution there is no plan or intention by either distributing controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 plr-123190-03 there is no plan or intention to liquidate either distributing controlled or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business the distribution is not part of a plan or a series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing fifty percent or more of the total combined voting power of all classes of either distributing controlled or controlled stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of stock of either distributing controlled or controlled for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled or controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled or controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed by controlled in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the total fair_market_value of the assets transferred to controlled by distributing equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed plus plr-123190-03 any liabilities to which the transferred assets are subject are in excess of the adjusted_basis of the assets transferred to controlled by distributing the liabilities assumed by controlled in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution no intercorporate debt will exist between distributing and controlled or distributing and controlled at the time of or subsequent to the distribution of the controlled and controlled stock immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account if any with respect to the controlled and controlled stock will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between distributing controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing controlled or controlled to make an s_corporation_election pursuant to sec_1362 the class a stock and class b stock issued by distributing on date is stock of distributing and is not and was not stock in either corporation or corporation distributing was in control of corporation and corporation at the time the class a stock and class b stock were issued distributing will have control of controlled and controlled immediately prior to the proposed distributions at the time distributing was formed there was no plan or intention on the part of any of the shareholders of distributing or of distributing_corporation or plr-123190-03 corporation that distributing would be liquidated within five years of its formation or at anytime thereafter rulings based solely on the information submitted and the representations made we have concluded that the contributions of assets by distributing to controlled followed by the distribution of controlled stock will qualify as a reorganization within the meaning of sec_368 the contribution of assets by distributing to controlled followed by the distribution of controlled stock will qualify as a reorganization within the meaning of sec_368 distributing controlled and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in exchange for stock of controlled sec_361 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in exchange for stock of controlled except for liabilities in excess of basis sec_361 sec_357 no gain_or_loss will be recognized by controlled upon the receipt of distributing assets in exchange for the stock of controlled sec_1032 no gain_or_loss will be recognized by controlled upon the receipt of distributing assets in exchange for the stock of controlled sec_1032 the basis of controlled common_stock that is received by distributing in the exchange will be the same as the basis of the property transferred in exchange therefor reduced by the sum of the liabilities assumed by controlled or to which assets transferred are taken subject sec_358 the basis of controlled common_stock that is received by distributing in the exchange will be the same as the basis of the property transferred in exchange therefor reduced by the sum of the liabilities assumed by controlled or to which assets transferred are taken subject sec_358 plr-123190-03 the basis of the property received by controlled will be the same as the basis of such property in the hands of distributing immediately prior to the exchange sec_362 the basis of the property received by controlled will be the same as the basis of such property in the hands of distributing immediately prior to the exchange increased by the amount of gain recognized by distributing on the transfer sec_362 distributing’s holding_period in the common_stock of controlled that is received in the transaction will include the period during which the property exchanged was held by distributing provided that such property was a capital_asset or property described in sec_1231 of the code on the date of the exchange distributing’s holding_period in the common_stock of controlled that is received in the transaction will include the period during which the property exchanged was held by distributing provided that such property was a capital_asset or property described in sec_1231 of the code on the date of the exchange controlled 1’s holding_period in the assets received from distributing will include the period during which the property exchanged was held by distributing sec_1223 controlled 2’s holding_period in the assets received from distributing will include the period during which the property exchanged was held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any shareholder on receipt of controlled stock from distributing in the distribution sec_355 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any shareholder on receipt of controlled stock from distributing in the distribution sec_355 the basis of the controlled stock received by each shareholder will equal the basis of the distributing stock surrendered in the distribution sec_358 plr-123190-03 the basis of the controlled stock received by each shareholder will equal the basis of the distributing stock surrendered in the distribution sec_358 the holding_period of the controlled stock received by each shareholder will include the period during which the shareholder held the distributing stock surrendered in the exchange therefore provided the distributing stock was held as a capital_asset on the date of the distribution sec_1223 the holding_period of the controlled stock received by each shareholder will include the period during which the shareholder held the distributing stock surrendered in the exchange therefore provided the distributing stock was held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distribution and controlled will be made under sec_1_312-10 as provided in sec_312 proper allocation of earnings_and_profits between distribution and controlled will be made under sec_1_312-10 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed or implied as to the legal correctness of taxpayer’s representations that the class a stock and class b stock issued by distributing on date was stock of distributing rather than of corporation and corporation and distributing will have control of controlled and controlled immediately prior to the proposed distributions moreover no opinion is expressed or implied as to whether the liquidation of corporation sec_1 and and the deemed liquidations pursuant to the elections by corporation sec_2 and to be classified as disregarded entities under sec_301_7701-3 qualify as tax-free liquidations under code sec_332 and sec_337 procedural statements this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and a copy of this letter must be attached to any income_tax return to which it is plr-123190-03 relevant representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely steven j hankin steven j hankin senior technician reviewer branch office of associate chief_counsel corporate
